Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 1 of 51 PageID 241




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


 CARLOS RAUL BELLO NOGUEDA,                   Case No.: 8:20-cv-02005-TPB-AEP
 a/k/a KARLA BELLO

 Plaintiff,

 v.

 ROBERT A. GUALTIERI, in his official
 capacity as Sheriff of Pinellas County,
 PINELLAS COUNTY, FLORIDA,
 “COLONEL DANZIG”, Pinellas County
 Sheriff’s Office, “CAPTAIN NAPIER”,
 Pinellas County Sheriff’s Office, JASON P.
 FRANJESEVIC, Sergeant, Pinellas County
 Sheriff’s Office, “SERGEANT VIENO”,
 Pinellas County Sheriff’s Office,
 “SUPERVISOR HOLLER”, Pinellas County
 Sheriff’s Office, “CORPORAL MERRITT”,
 Pinellas County Sheriff’s Office, “DEPUTY
 MOSES”, Pinellas County Sheriff’s Office,
 “DEPUTY COX, JR.”, Pinellas County
 Sheriff’s Office, “DEPUTY BERJE”, Pinellas
 County Sheriff’s Office, “CLASSIFICATION
 SPECIALIST WIDUA”, “NURSE HILERY”,
 ARNP, “DIXON”, LMHC, and JOHN &
 JANE DOE SHERIFF’S DEPUTIES and/or
 CORRECTIONAL OFFICERS (1-10),

 Defendants.


                            FIRST AMENDED COMPLAINT
                           AND DEMAND FOR JURY TRIAL
                            INJUNCTIVE RELIEF SOUGHT

        Plaintiff, CARLOS RAUL BELLO NOGUEDA, a/k/a KARLA BELLO (hereinafter,

“Plaintiff” or “Karla”), by and through her undersigned attorney, sues Defendants ROBERT A.

GUALTIERI (hereinafter, “Sheriff Gualtieri”), PINELLAS COUNTY, FLORIDA (hereinafter,
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 2 of 51 PageID 242




“Pinellas County”, “COLONEL DANZIG” Pinellas County Sheriff’s Office (hereinafter,

“Danzig”), “CAPTAIN NAPIER” Pinellas County Sheriff’s Office (hereinafter, “Napier”),

“SUPERVISOR HOLLER”, Pinellas County Sheriff’s Office (hereinafter, “Holler”), JASON P.

FRANJESEVIC, Sergeant, Pinellas County Sheriff’s Office (hereinafter, “Franjesevic”),

“SERGEANT VIENO”, Pinellas County Sheriff’s Office (hereinafter, “Vieno”), “CORPORAL

MERRITT”, Pinellas County Sheriff’s Office (hereinafter, “Merritt”), “DEPUTY MOSES”,

Pinellas County Sheriff’s Office (hereinafter, “Moses”), “DEPUTY COX, JR.”, Pinellas County

Sheriff’s Office (hereinafter, “Cox”), “DEPUTY BERJE”, Pinellas County Sheriff’s Office

(hereinafter, “Berje”), “CLASSIFICATION SPECIALIST WIDUA” (hereinafter, “Widua”),

“NURSE HILERY”, ARNP (hereinafter, “Hilery”), “DIXON”, LMHC (hereinafter, “Dixon”), and

JOHN & JANE DOE SHERIFF’S DEPUTIES and/or CORRECTIONAL OFFICERS (1-10),

(hereinafter collectively, the “Defendants”), and avers as follows:

                                  NATURE OF THE ACTION

          1.   This is a federal civil rights case pursuant to 42 U.S.C. § 1983 and under the Eighth

and Fourteenth Amendments of the United States Constitution as applied to the states under the

United States Constitution’s Fourteenth Amendment for the Defendants’ individual and collective

personal, malicious, and unlawful violations under color of state law of Plaintiff’s individual

rights.

          2.   Defendants committed these unlawful violations of Plaintiff’s constitutional and

state rights under color of state law in bad faith and with malicious purpose in reckless, wanton,

and willful disregard of Plaintiff’s human and safety rights.

          3.   Plaintiff seeks relief, including declaratory and injunctive relief, compensatory

damages, punitive damages, costs, and attorney’s fees, pursuant to 42 U.S.C. § 1988.
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 3 of 51 PageID 243




                                             PARTIES

       4.      Plaintiff is a natural person residing in Wimauma, Hillsborough County, Florida.

At all times relevant to this action, Plaintiff was a resident of Pinellas County, Florida.

       5.      Upon information and belief, Defendant Sheriff Gualtieri is a natural person

residing in Pinellas County, Florida, and at all times relevant to this action, was the Sheriff of

Pinellas County, Florida.

       6.      Upon information and belief, Defendant Pinellas County is a political subdivision

of the State of Florida with the capacity to sue and be sued.

       7.      Upon information and belief, Defendant Danzig is a natural person residing in

Pinellas County, Florida, and at all times relevant to this action, was a Colonel in the Pinellas

County Sheriff’s Office working in the Pinellas County Jail.

       8.      Upon information and belief, Defendant Napier is a natural person residing in

Pinellas County, Florida, and at all times relevant to this action, was a Captain in the Pinellas

County Sheriff’s Office working in the Pinellas County Jail.

       9.      Upon information and belief, Defendant Holler is a natural person residing in

Pinellas County, Florida, and at all times relevant to this action, was a Supervisor in the Pinellas

County Sheriff’s Office working in the Pinellas County Jail.

       10.     Upon information and belief, Defendant Franjesevic is a natural person residing in

Pinellas County, Florida, and at all times relevant to this action, was a Sergeant in the Pinellas

County Sheriff’s Office working in the Pinellas County Jail.

       11.     Upon information and belief, Defendant Vieno is a natural person residing in

Pinellas County, Florida, and at all times relevant to this action, was a Sergeant in the Pinellas

County Sheriff’s Office working in the Pinellas County Jail.
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 4 of 51 PageID 244




       12.     Upon information and belief, Defendant Merrit is a natural person residing in

Pinellas County, Florida, and at all times relevant to this action, was a Corporal in the Pinellas

County Sheriff’s Office working in the Pinellas County Jail.

       13.     Upon information and belief, Defendant Moses is a natural person residing in

Pinellas County, Florida, and at all times relevant to this action, was a Deputy in the Pinellas

County Sheriff’s Office working in the Pinellas County Jail.

       14.     Upon information and belief, Defendant Cox is a natural person residing in Pinellas

County, Florida, and at all times relevant to this action, was a Deputy in the Pinellas County

Sheriff’s Office working in the Pinellas County Jail.

       15.     Upon information and belief, Defendant Berje is a natural person residing in

Pinellas County, Florida, and at all times relevant to this action, was a Deputy in the Pinellas

County Sheriff’s Office working in the Pinellas County Jail.

       16.     Upon information and belief, Defendant Widua is a natural person residing in

Pinellas County, Florida, and at all times relevant to this action, working for or with the Pinellas

County Sheriff’s Office in the Pinellas County Jail.

       17.     Upon information and belief, Defendant Hilery is a natural person residing in

Pinellas County, Florida, and at all times relevant to this action, was an Advanced Registered

Nurse Practitioner (hereinafter, “ARNP”) working for or with the Pinellas County Sheriff’s Office

in the Pinellas County Jail.

       18.     Upon information and belief, Defendant Dixon is a natural person residing in

Pinellas County, Florida, and at all times relevant to this action, was licensed mental health

counselor (hereinafter, “LMHC”) working for or with the Pinellas County Sheriff’s Office in the

Pinellas County Jail.
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 5 of 51 PageID 245




        19.     Defendants John & Jane Doe Correctional Officers/Sheriff’s Deputies (1-10)

(hereinafter, “Unknown Defendants”), are individuals in both supervisory and non-supervisory

positions, whose names and addresses of residences are unknown.

                                  VENUE AND JURISDICTION

        20.     Venue is proper in the Middle District Court of Florida, pursuant to 28 U.S.C. §

1391(b) and M.D. Fla. Loc. R. 1.02 (c), and Defendants’ independent and collective malicious and

unlawful violations under color of state law of Plaintiff’s constitutional rights giving rise to the

claims herein accrued within this district and division, as all Defendants work and/or reside in this

district and division, and all of the acts and omissions giving rise to this action occurred in Pinellas

County, which is in this district and division.

        21.     The Court has subject-matter jurisdiction over the Plaintiff’s federal law claims,

pursuant to 28 U.S.C. §§ 1331 (federal question), and 1343(a)(3) (civil rights).

        22.     Declaratory and injunctive relief are authorized by 28 U.S.C. §§ 2201 and 2202, as

well as Federal Rule of Civil Procedure 65.

        23.     The Plaintiff is not immediately arguing any state law tort claims related to these

federal claims that may form a part of the same case or controversy, due to conditions precedent

to the filing of those claims as set forth in Florida Statute § 768.28. This Court would have

supplemental jurisdiction over Plaintiff’s state law claims, pursuant to 28 U.S.C. § 1367(a), but

cannot bring those claims at this stage, and will reassess at a later time whether to seek leave to

amend this Complaint or to pursue those claims in state court.

        24.     At all material times, the Defendants committed these unlawful violations under

color of state law in bad faith and with malicious purpose in reckless, wanton, and willful disregard

of the Plaintiff’s human and safety rights.
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 6 of 51 PageID 246




       25.     These constitutional law violations are “capable of repetition, yet evading review.”

Roe v. Wade, 410 U.S. 113, 125 (1973) (citing Southern Pacific Terminal Co. v. ICC, 219 U. S.

498, 515 (1911), Moore v. Ogilvie, 394 U. S. 814, 816 (1969), Carroll v. Princess Anne, 393 U.

S. 175, 178-179 (1968), United States v. W. T. Grant Co., 345 U. S. 629, 632-633 (1953)).

       26.     All conditions precedent to the maintenance of this action have been performed,

have occurred prior to its institution or have been waived.

                            FACTS COMMON TO ALL COUNTS

       A.      An Overview of Certain Medical Concepts Discussed Herein.

       27.     “Gender identity” is a well-established medical concept, referring to a person’s

internal sense of their own gender. All human beings develop this elemental conviction of

belonging to a particular gender.

       28.     Gender identity is innate and immutable.

       29.     Typically, people who are designated female at birth based on their external

anatomy identify as girls or women, and people who are designated male at birth identify as boys

or men.

       30.     For transgender individuals, however, one’s gender identity differs from the sex

assigned to them at birth. Transgender men are men who were assigned “female” at birth but have

a male gender identity. Transgender women are women who were assigned “male” at birth but

have a female gender identity.

       31.     The medical diagnosis for the incongruence between one’s gender identity and

one’s sex assigned at birth and the clinical distress resulting from this incongruence is Gender

Dysphoria (previously known as Gender Identity Disorder).
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 7 of 51 PageID 247




           32.      Gender Dysphoria is a serious medical condition codified in the Diagnostic and

Statistical Manual of Mental Disorders, 5th Edition (hereinafter, the “DSM-5”) 1 and International

Classification of Diseases-10 2, World Health Organization (1992) (hereinafter, the “ICD-10”).

           33.      If left untreated, Gender Dysphoria can lead to serious medical problems, including

clinically significant psychological distress, dysfunction, debilitating depression, and, for some

people without access to appropriate medical care and treatment, self-harm, suicidality, and death.

           34.      Leading medical and mental-health professional groups—including the American

Medical Association, the American Psychological Association, the American Psychiatric

Association, the American Academy of Family Physicians, the American Congress of



1
    The DSM-5 describes the criteria as follows:

           Gender Dysphoria in Adolescents and Adults 302.85 (F64.1)

           A. A marked incongruence between one’s experienced/expressed gender and assigned gender, of at least 6
           months’ duration, as manifested by at least two of the following:

                    1. A marked incongruence between one’s experienced/expressed gender and primary and/or
                    secondary sex characteristics (or in young adolescents, the anticipated secondary sex
                    characteristics).

                    2. A strong desire to be rid of one’s primary and/or secondary sex characteristics because of a
                    marked incongruence with one’s experienced/expressed gender(or in young adolescents, a desire to
                    prevent the development of the anticipated secondary sex characteristics).

                    3. A strong desire for the primary and/or secondary sex characteristics of the other gender.

                    4. A strong desire to be of the other gender (or some alternative gender different from one’s assigned
                    gender).

                    5. A strong desire to be treated as the other gender (or some alternative gender different from one’s
                    assigned gender).

                    6. A strong conviction that one has the typical feelings and reactions of the other gender (or some
                    alternative gender different from one’s assigned gender).

           B. The condition is associated with clinically significant distress or impairment in social, occupational, or
           other important areas of functioning.

Diagnostic and Statistical Manual of Mental Disorders, American Psychiatric Association, 452-53 (5th ed. 2013).

2
    International Classification of Diseases-10, World Health Organization (1992).
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 8 of 51 PageID 248




Obstetricians and Gynecologists, the Endocrine Society, the National Association of Social

Workers, and the World Professional Association for Transgender Health—all agree that Gender

Dysphoria is a serious medical condition, and that treatment for Gender Dysphoria is medically

necessary for many transgender people.

       35.     The accepted standards of care for treating Gender Dysphoria are published by the

World Professional Association for Transgender Health (hereinafter, “WPATH”), a professional

association dedicated to establishing the standards for treating Gender Dysphoria.

       36.     The WPATH Standards of Care for the Health of Transsexual, Transgender, and

Gender Nonconforming People (hereinafter, the “WPATH Standards of Care”) identify clinical

guidance for health professionals to assist with safe and effective care for individuals with Gender

Dysphoria. Eli Coleman et al., Standards of Care for the Health of Transsexual, Transgender, and

Gender-Nonconforming People, Version 7, World Professional Association for Transgender

Health (WPATH) (2012).

       37.     The WPATH Standards of Care are recognized by the leading medical and mental-

health professional groups as the authoritative standards for treating Gender Dysphoria.

       38.     The Standards of Care apply equally to inmates, and expressly state:

               Health care for transsexual, transgender, and gender-nonconforming people
               living in an institutional environment should mirror that which would be
               available to them if they were living in a non-institutional setting within the
               same community. . . . All elements of assessment and treatment as described
               in the SOC can be provided to people living in institutions. Access to these
               medically necessary treatments should not be denied on the basis of
               institutionalization or housing arrangements. If the in-house expertise of
               health professionals in the direct or indirect employ of the institution does
               not exist to assess and/or treat people with gender dysphoria, it is
               appropriate to obtain outside consultation from professionals who are
               knowledgeable about this specialized area of health care.

               Id., at 67.
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 9 of 51 PageID 249




       39.     The National Commission on Correctional Healthcare (“NCCHC”) recommends

that the medical management of prisoners with gender dysphoria “should follow accepted

standards developed by professionals with expertise in transgender health,” citing the WPATH

Standards of Care. NCCHC, “NCCHC Policy Statement, Transgender Health Care in Correctional

Settings”    (October      18,    2009;     reaffirmed     with     revision     April    2015),

http://www.ncchc.org/transgender-health-care-in-correctional-settings (visited August 14, 2020)

(footnote omitted); see also, Smith, Brenda K., & Brisbin, Lorie, PREA Standards and Policy

Development Guidelines for Lesbian, Gay, Bisexual, Transgender and Intersex Inmates, The

Project on Addressing Prison Rape – National PREA Resource Center (December 18, 2012)

https://www.prearesourcecenter.org/sites/default/files/library/lgbtiadultwebinarfinaljdi121812.pd

f (visited August 14, 2020).

       40.     Under the WPATH Standards of Care, treatment for Gender Dysphoria is designed

to help individuals live congruently with their gender identity and thus eliminate the clinically

significant distress. Treatment protocols include socially transitioning (dressing, grooming, and

presenting oneself to others in accordance with one’s gender identity), hormone replacement

therapy, and surgeries. The particular course of medical treatment varies based on the

individualized needs of the person.

       41.     Transgender individuals experience discord between their self-identified gender

identity and the sex with which they were “assigned” at birth. Transgender men are individuals

who were assigned female at birth but identify as men, and transgender women are individuals

who were assigned male at birth but identify as women. See, ex., Unger, Cécile A. (December

2016). "Hormone therapy for transgender patients". Translational Andrology and Urology. 5 (6):

877–884.
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 10 of 51 PageID 250




        B.      Plaintiff’s Gender Dysphoria and Treatment.

        42.     At all times relevant to this action, and for several years prior to this action, Plaintiff

 has been living publicly as a woman, in accordance with her gender dysphoria.

        43.     At all times relevant to this action, and for several years prior to this action, Plaintiff

 has not had access to proper health care for her gender dysphoria.

        44.     As a result, and at all times relevant to this action, and for several years prior to this

 action, Plaintiff has been taking hormone replacement therapy (hereinafter, “HRT” or “hormone

 therapy”) medications without a prescription.

        45.     Common effects of HRT medications on transgender women can include the

 following: growth of female breasts, an emotional sense of well-being, a significantly decreased

 sexual drive, loss of body hair, reversal of (head) hair loss, loss of muscle mass, redistribution of

 body fat to a more standard female presentation, and many other positive effects.

        46.     However, abrupt withdrawal of HRT medications can cause the following: severe

 depression, suicide, chest pains, psychosis, mood disorders, autonomic hyperactivity, heart

 palpitations, and many other serious health issues, as well as a partial reversal of the “feminizing”

 effects of the HRT.

        47.     Due to HRT, the Plaintiff has and had at all relevant times to this case, a completely

 female presentation, including full-sized female breasts, which require the wearing of female

 brassieres.

        C.      The Arrest and Incarceration of Karla Bello.

        48.     On March 11, 2019, the Plaintiff was issued by mail a citation for failing to stop

 for a red light on December 3, 2018, having been documented by a “Red Light Camera” with a
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 11 of 51 PageID 251




 fine of $261.00 due by April 10, 2019. (See, Traffic Citation AB8S6OE, attached hereto as Exhibit

 “A”, 002).

         49.    The Plaintiff failed to pay the $261 fine for Traffic Citation AB8S6OE.

         50.    On May 20, 2019, the Plaintiff was issued by mail a citation for failing to stop for

 a red light on October 11, 2018, having been documented by a “Red Light Camera” with a fine of

 $261.00 due by June 19, 2019. (See, Traffic Citation AAUXT5E, attached hereto as Exhibit “B”,

 004).

         51.    The Plaintiff failed to pay the $261 fine for Traffic Citation AAUXT5E.

         52.    As a result of the Plaintiff’s failure to pay traffic citations AB8S6OE and

 AAUXT5E, her driver’s license was administratively suspended.

         53.    On October 4, 2019, the Plaintiff was issued a citation for driving with a suspended

 license, a misdemeanor. (See, Traffic Citation AC7QEYE, attached hereto as Exhibit “C”, 006-

 007).

         54.    On November 4, 2019, the Plaintiff failed to appear for the initial arraignment

 hearing in traffic case AC7QEYE, and a capias warrant was issued by Pinellas County traffic court

 judge Robert Dittmer.

         55.    On November 29, 2019, the Plaintiff was arrested by the Gulfport Police

 Department pursuant to a capias warrant issued in the AC7QEYE case, with a bond of $513. (See,

 Complaint/Arrest Affidavit GP19-25811, attached hereto as Exhibit “D”, 009-010).

         D.     Karla Bello at the Pinellas County Jail.

         56.    On November 29, 2019, at 12:20PM, the Plaintiff was booked into the Pinellas

 County Jail (hereinafter, the “Jail”). (See, Pinellas County Sheriff’s Office Subject Charge Report,

 attached hereto as Exhibit “E”, 012).
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 12 of 51 PageID 252




        57.      In the Plaintiff’s redacted inmate records, in the section for “Admission

 Assessment”, under the category for “SVP Assessment ‘Vulnerability’”, the term “Inmate is

 LGBTI or gender non-conforming” is indicated by a “check” and is specified as “Transgender”,

 showing that all Defendants were fully aware of Plaintiff’s transgender status. (attached hereto as

 Exhibit “F”, 014-053, p. 038).

                 a. The Housing History Report.

        58.      The “Housing History” notes the following information:
        Housing              Arrival            Departure                House Change Reason                 Status
 CSOD-INTAK-REC-01-00   8 11/29/2019 12:21   11/29/2019 13:02   Inmate Record Creation                   Accepted
 CSOD-INTAK-PRO-01-00    11/29/2019 13:02    11/29/2019 14:50                                            Unscheduled
 CEN-2C1-UN01-U3-002     11/29/2019 14:50    12/02/2019 02:44 Misdemeanor- House in Male Holding. se8712 Scheduled

 CEN-6C1-UN01-L7-001     12/02/2019 02:44    12/06/2019 11:12 Minimum Custody Misd. SVP - Potential       Scheduled
                                                              Victim. Veteran - no space in 2C2. ap7541
 HD-2H2-2H2B-B1-001      12/06/2019 11:12    12/09/2019 18:02 Close Observation. Minimum Misdemeanor      Scheduled
                                                              Custody, SVP Potential Victim, Veteran -
                                                              notified Dep Corkum 5891
 HD-3H4-3H4A-A-006       12/09/2019 18:02    00/00/0000 00:00 Cleared Close Observation & Placed on Psych Scheduled
                                                              Observation (MHTU) Approved by Supervisor
                                                              Holler, Minimum Misd. Custody SVP Potential
                                                              Victim Veteran rg9825


                 (Ex. “F”, p. 019).

        59.      As can be seen above, on December 2, 2019, there is a mention of her being housed

 “in Male Holding”. (Ex. “F”, p. 019).

        60.      Additionally, she is noted as “SVP Potential Victim” on December 2, 2019,

 December 6, 2019, and December 9, 2019. (Ex. “F”, p. 019).

        61.      Furthermore, she is noted as placed in “Close Observation” from December 6, 2019

 to December 9, 2019 and placed in “Psych Observation (MHTU)” from December 9, 2019 until

 her release. (Ex. “F”, p. 019).

                 b. DDC Incident Detail Report (02 DEC 2019).

        62.      On December 2, 2019, Karla complained of having chest pains. (See, DDC Incident

 Detail Report DDCI-205807, attached hereto as Exhibit “G”, 055-057, p. 055).
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 13 of 51 PageID 253




            63.     Specifically, Karla entered the following narrative into the kiosk at 3:53 P.M.:

                    i have not recived hrt. 3 i signed to se amp nurse on friday. iv been off
                    spironlactone,finersteride, and can feel chest pains. hormones unbalalanced.
                    the lack of feedback about when ill see the arnp.

                    (Ex. “G”, p. 056).

            64.     The DDC Incident Detail Report DDCI-205807 (hereinafter, “Report 205807) was

 created by Moses, Merritt, and Franjesevic. (Ex. “G”, p. 055).

            65.     In Report 205807, Karla is referred to with male pronouns and it lists her “sex” as

 “M”. (Ex. “G”, p. 055).

            66.     Report 205807 also states that Karla was “pat searched” prior to being permitted to

 see the nurse. (Ex. “G”, p. 055).

            67.     Notably, in the “Supplement” section, the following is stated by Franjesevic,

 mocking Karla’s medical issues:

                    I was notified and responded. I agree with the actions taken by staff as
                    outlined in this report. Inmate Nogueda was medically evaluated for his
                    alleged, "chest pains" by Nurse Hilery and cleared to remain in his
                    current housing assignment. Kiosk Case Message is attached to this report.
                    Acting Shift Commander, Sergeant Vieno was notified.

                    (Ex. “G”, p. 055).

            68.     Report 205807 is concluded by Franjesevic at 04:48PM, stating:

                    Inmate Nogueda was medically evaluated for his "Chest Pains" on
                    12/02/2019 at 1645 hours. Per Nurse Hillary, the inmate was cleared to
                    remain in current housing.

                    (Ex. “G”, p. 055).

            69.     Notably, again Franjesevic uses male pronouns to describe Karla, and also uses

 mocking scare-quotes around the words “chest pains”. Id.



 3
     “HRT” is short for “Hormone Replacement Therapy”, as described in ¶¶ 44-47.
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 14 of 51 PageID 254




        70.     This incident was also reported to Vieno (listed here as “Shift Commander”),

 Napier (listed here as “Division Commander”), and Danzig (listed here as “Department

 Commander”). (Ex. “G”, p. 055).

        71.     Additionally, the “Sub-Catgory[sic]” on the following pages categorizes it as a

 “Division Commander Request”. (Ex. “G”, pp. 056-057).

                c. DDC Incident Detail Report (06 DEC 2019).

        72.     On December 6, 2019, Merritt removed and “confiscated” Karla’s undergarments.

 (See, DDC Incident Detail Report DDCI-206012, attached hereto as Exhibit “H”, 059-061).

        73.     In DDC Incident Detail Report DDCI-206012 (hereinafter, “Report 206012”),

 Merritt himself described the incident as follows:

                Inmate Bello-Nogueda was seen by LMHC Dixon in her office on the 6th
                floor. Per LMHC Dixon, Bello-Nogueda was placed on Close Observation
                status. Utilizing the Attorney Visitation room for privacy, his personal
                undergarments were confiscated by me. He was then seated adjacent to
                the Officer’s Station in the 6th floor hallway and kept under constant
                observation. Once his relocation was scheduled in JIMS, I escorted him to
                Pre-Housing to await transport to the Healthcare Building. All of his
                personal property was inventoried and sent to the Property Room.
                Classification Specialist Widau authorized the relocation in JIMS. Sergeant
                Franjesevic was notified.

                (Ex. “H”, p. 059).

        74.     In Report 206012, Karla is referred to with male pronouns and lists her “sex” as

 “M”. (Ex. “H”, p. 059).

        75.     Additionally, Widau, Cox, and Berje are listed as being involved with Report

 206012. (Ex. “H”, p. 059).

        76.     Notably, Franjesevic is listed as having “Level 1 Approved” Report 206012, and

 stated the following in the “Supplement” section:
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 15 of 51 PageID 255




                 I was notified and agree with the actions taken by staff as outlined in this
                 report. Acting Shift Commander, Sergeant Vieno was notified.

                 (Ex. “H”, p. 059).

        77.      Vieno is also listed as having “Level 2 Approved” this Report.

        78.      The “Inmate’s Personal Property Inventory Form” attached to Report 206012 also

 shows that, in addition to her underwear, “Pencils (Colored)”, Coffee, and “Other” were also taken.

 (Ex. “H”, pp. 060-061).

        79.      This incident was also reported to Napier and Danzig, who took no steps to punish

 Merritt’s outrageous and shocking actions, instead ratifying and approving of such behavior. (Ex.

 “H”, p. 059).

                 d. Contact Log Report.

        80.      In the “Contact Log Report”, on December 2, 2019 at 3:54 P.M., Moses entered the

 following “Informal Discipline” narrative:

                 INFORMAL DISCIPLINE- WHILE NURSE HILERY WAS IN THE POD
                 FOR DIABETIC CHECKS, BELLO BECAME EXTREMELY IRATE
                 YELLING THAT HE NEEDS HIS MEDICATION. NURSE HILERY
                 INSTRUCTED HIM TO SIGN UP FOR NURSE SICK CALL AS I DID
                 BEFORE SHE ARRIVED. BELLO WAS VERBALLY COUNSELED
                 AND PROGRESSIVE DISCIPLINE SHOULD FOLLOW ON FUTURE
                 OCCURENCES.

                 (Ex. “F”, p. 020).

        81.      In the “Contact Log Report”, on December 3, 2019 at 10:45 A.M., “aberje”

 (presumably Berje) entered the following “Informal Discipline” narrative:

                 INFORMAL DISCIPLINE- CAUGHT IN THE LOWER TIER
                 BATHROOM APPLYING COLORED PENCIL TO HIS EYEBROWS
                 AND TO HIS FACE AS MAKEUP. VERBALLY COUNSELED THAT
                 THIS IS NOT ALLOWED AND WILL NOT BE TOLERATED

                 (Ex. “F”, p. 020).
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 16 of 51 PageID 256




         82.      In the “Case Note Details”, user “semanuels” 4 entered the following on November

 29, 2019: “Misdemeanor- House in Male Holding. se8712”. (Ex. “F”, p. 027).

         83.      In the “Case Note Details”, user “apaolillo” 5 entered the following on December 2,

 2019: “Minimum Custody Misd. SVP - Potential Victim. Veteran - no space in 2C2. ap7541”. (Ex.

 “F”, p. 027).

         84.      In the “Case Note Details”, user “cwidua” (presumably Widua) entered the

 following on December 6, 2019: “Close Observation. Minimum Misdemeanor Custody, SVP

 Potential Victim, Veteran - notified Dep Corkum 5891 -cw9431”. (Ex. “F”, p. 027).

         85.      In the “Case Note Details”, user “rgreen” 6 entered the following on December 9,

 2019: “Cleared Close Observation & Placed on Psych Observation (MHTU) Approved by

 Supervisor Holler, Minimum Misd. Custody SVP Potential Victim Veteran rg9825”. (Ex. “F”, p.

 027).

         86.      On December 9, 2019, Karla filed the following “Property Request”:

                  need debit card number to order comisary. can i request my make up bag
                  please. i have property like my underwear in a bag. i had a coffee bag
                  colored pencils.

                  (Ex. “F”, p. 035).

         87.      In response to that request, “Dep. Mari #55653” responded:

                  You can't receive your debit card number to place commissary orders. No
                  make up ids allowed. If you have personal under garments that would not
                  be considered contraband, you can request those items.

                  (Ex. “F”, p. 035).

         88.      On December 10, 2019, Karla filed the following “Property Grievance”:



 4
   The Plaintiff does not currently know to whom this username refers at present.
 5
   The Plaintiff does not currently know to whom this username refers at present.
 6
   The Plaintiff does not currently know to whom this username refers at present.
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 17 of 51 PageID 257




                 i ned a bra at minimum. im a ts woman,transgender, and ben on hrt over
                 three years. to grow a bust. why do i have to show everyman my boobs
                 when i get changed. my chest huts due to anxiety or potassium levels
                 unbalanced. due not geting hrt since ive ben here. its hard to breath at times.

                 (Ex. “F”, p. 032).

         89.     On December 10, 2019, at 11:30 A.M., the undersigned visited Karla via video-

 call, and learned of her placement in the “male” section of the Jail, and of the various other

 incidents described herein. (Ex. “F”, p. 031).

         90.     In short, it is clear that the actions of Defendants Danzig, Napier, Franjesevic,

 Vieno, Merritt, Moses, Cox, Berje, Widua, Hilery, Dixon, and Unknown Defendants reflect a

 custom, policy, and practice of Defendants Pinellas County and Sheriff Gualtieri.

         E. The customs, policies, and practices of Defendants Pinellas County and Sheriff
            Gualtieri with respect to transgender pre-trial detainees.

         91.     The customs, policies, and practices of the Pinellas County Sheriff’s Officer

 (hereinafter, “PCSO”), as implemented by Defendants Pinellas County and Sheriff Gualtieri,

 constituted moving forces of the unconstitutional conduct that proximately caused the injuries and

 deprivations of constitutional rights to the Plaintiff.

         92.     On information and belief, Defendants Sheriff Gualtieri and Pinellas County

 (collectively, the “Policy-Maker Defendants”) were responsible for the creation and dissemination

 of the policies, procedures, customs, and practices used and adhered to by the other Defendants in

 this action.

         93.     On information and belief, the actions, omissions, and decisions constituting the

 majority of the conduct described herein include, but are not limited to, Defendants Merritt, Moses,

 Franjesevic, Hilery, Dixon, Widua, and Berje (collectively, the “Actor Defendants”).
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 18 of 51 PageID 258




          94.      On information and belief, the supervisory personnel involved in the ratification,

 approval, condoning, and endorsement of the Actor Defendants include, but are not limited to,

 Defendants Danzig, Napier, Vieno, Holler, Merritt, Franjesevic, and Gualtieri 7 (collectively, the

 “Supervisory Defendants”).

          95.      In fact, the actions, decisions, omissions, and other conduct of Defendants were so

 widespread and accepted that none of the actions of the Actor Defendants appear in any way to

 have been challenged by any of the Supervisory Defendants in any of the reports or records relating

 to the Plaintiff’s detainment.

          96.      The policies, practices, and/or customs of PCSO constituted moving forces of the

 unconstitutional conduct that proximately caused the injuries and deprivations of constitutional

 rights to the Plaintiff.

          97.      On information and belief, at the time of the Plaintiff’s detainment at the Pinellas

 County Jail, the policies, practices, and customs of PCSO were to treat transgender inmates

 according to their sex assigned at birth, putting transgender women in jail with men, and

 transgender men in jail with women.

          98.      The Policy-Maker Defendants fail create, produce, and enact procedures to

 properly address the needs of certain inmates which are and have been ignored solely because they

 are transgender.

          99.      All of these policies were the moving force of the constitutional violations that

 resulted in the deprivation of the Plaintiff’s (and all other transgender inmates or detainees

 currently or previously under the control of the Defendants) well-settled Constitutional rights.



 7
  Notably, some Defendants (Merritt, Franjesevic, and Gualtieri) appear in more than one category, as Merritt and
 Franjesevic acted directly with the Plaintiff, but also acted in supervisory roles relating to other Defendant Actors in
 approving their reports, and Defendant Gualtieri is both the chief supervisory officer and a policy-maker.
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 19 of 51 PageID 259




        100.    The Supervisory Defendants failed to discipline officers who refuse to properly

 address the needs of certain inmates which are and have been ignored solely because they are

 transgender.

        101.    The Supervisory Defendants & Policy-Maker Defendants failed to properly train

 officers with respect to the needs of certain inmates which are and have been ignored solely

 because they are transgender.

        102.    The PSCO also has a persistent and widespread practice of denying hormone

 replacement therapy to transgender detainees and refusing to address the medical dangers of the

 side effects caused by withdrawal of hormone replacement therapy medications. These practices

 are so widespread that they constitute a custom that fairly represents municipal policy and are so

 obvious that they demonstrate the Policy-Maker Defendants’ deliberate indifference toward

 transgender detainees’ constitutional rights.

        103.    The aforementioned customs, policies, practices, and procedures, the failure to

 properly and adequately hire, train, instruct, monitor, supervise, evaluate, investigate and

 discipline and the unconstitutional orders, approvals, and tolerance of wrongful conduct of the

 Policy-Maker Defendants were a moving force and/or a proximate cause of the deprivations of the

 Plaintiff’s clearly established and well settled constitutional rights under the Fourteenth

 amendment in violation of 42 U.S.C. §1983.

                                    COUNT I
           DEPRIVATION OF EQUAL PROTECTION – INJUNCTIVE RELIEF
                             U.S. Const. Amend. XIV
                        (Pinellas County, Sheriff Gualtieri)
        Plaintiff, KARLA BELLO, hereby sues the Policy-Maker Defendants (Pinellas County and

 Sheriff Gualtieri) for purposes of seeking declaratory and injunctive relief pursuant to the

 Fourteenth Amendment to the United States Constitution and 42 U.S.C. § 1983, and alleges:
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 20 of 51 PageID 260




        104.    Plaintiff repeats and reavers each and every allegation of paragraphs 1 through 103

 as though fully set forth herein.

        105.    The Fourteenth Amendment to the United States Constitution, enforceable pursuant

 to 42 U.S.C. § 1983, provides that no state shall “deny to any person within its jurisdiction the

 equal protection of the laws.” U.S. Const. amend. XIV, § 1.

        106.    Under the Equal Protection Clause of the Fourteenth Amendment, discrimination

 based on sex is presumptively unconstitutional and subject to heightened scrutiny.

        107.    It is well settled that “discrimination against a transgender individual because of

 [his or] her gender-nonconformity is sex discrimination, whether it’s described as being on the

 basis of sex or gender.” Glenn v. Brumby, 663 F.3d 1312, 1317 (11th Cir. 2011); cf. Bostock v.

 Clayton County, 590 U.S. ––––, 140 S. Ct. 1731, 1741, ––– L.Ed.2d –––– (2020) (confirming that

 “it is impossible to discriminate against a person for being ... transgender without discriminating

 against that individual based on sex”).

        108.    As a result, the policies at issue in this case are subject to review based upon

 heightened scrutiny. See, ex., Adams by & through Kasper v. Sch. Bd. of St. Johns County, 318 F.

 Supp. 3d 1293 (M.D. Fla. 2018), aff'd sub nom. Adams by & through Kasper v. Sch. Bd. of St.

 Johns County, 968 F.3d 1286 (11th Cir. 2020).

        109.    Defendants Pinellas County and Sheriff Gualtieri violated the Plaintiff’s Fourteenth

 Amendment rights by enacting and following policies and practices that cause constitutional

 violations to transgender people, including the Plaintiff (hereinafter, the “Policies”).

        110.    The Plaintiff hereby facially challenges the Policies regarding transgender people.
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 21 of 51 PageID 261




           111.   The Policies discriminate against transgender people on the basis of sex, which

 includes discrimination based on gender nonconformity, gender identity, transgender status, and

 gender transition.

           112.   The Policies facially classify people based on sex, gender identity, and transgender

 status.

           113.   The Policies treat transgender people differently than non-transgender people who

 are similarly situated.

           114.   Under the Policies, non-transgender people are able be assigned to jail housing

 according to their gender identity, to access restrooms and other single- sex facilities consistent

 with their gender identity, and to receive medical care consistent with their gender identity, but

 transgender people are prevented from jail housing consistent with their gender identity, banned

 from restrooms and other single-sex facilities consistent with their gender identity, and are denied

 medical care consistent with their gender identity.

           115.   The Policies facially discriminate against transgender people based on gender

 nonconformity. For example, although the Plaintiff is a woman, is perceived as a woman in public,

 and has had medical treatment to bring their body into alignment with her female gender identity,

 her birth certificate and other identification documents have “male” gender markers that do not

 conform to the societal expectations of women. Furthermore, had the Plaintiff been assigned

 female at birth, she would not have been excluded from the female housing, from the restrooms

 and other single-sex facilities consistent with her gender identity, and would have been given the

 medications consistent with well-established medical guidelines. No person has any control over

 the sex that person is assigned at birth.
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 22 of 51 PageID 262




         116.    The Policies’ discrimination against transgender people based on sex is not

 substantially related to any important government interest. Indeed, it is not even rationally related

 to any legitimate government interest.

         117.    The Policies endanger the safety, privacy, security, and well-being of transgender

 individuals. For example, transgender women are highly likely to be harassed, attacked, sexually

 assaulted, or even murdered by male prisoners who believe that she should not be in the men’s

 housing, restrooms, or other male-only locations of the Jail.

         118.    The Policies do not promote the safety, privacy, security, or well-being of non-

 transgender people.

         119.    The Policies deprive transgender people of their right to equal dignity, liberty, and

 autonomy by branding them as second-class citizens.

         120.    The Policies’ discrimination against transgender people based on sex denies them

 the equal protection of the laws, in violation of the Equal Protection Clause of the Fourteenth

 Amendment.

         121.    Discrimination based upon transgender status warrants heightened scrutiny for the

 additional following reasons.

         122.    Transgender people have suffered a long history of extreme discrimination in

 Florida and across the country and continue to suffer such discrimination to this day.

         123.    Transgender people are a discrete and insular group and lack the political power to

 protect their rights through the legislative process. Transgender people have largely been unable

 to secure explicit local, state, and federal protections to protect them against discrimination.

         124.    A person’s gender identity or transgender status bears no relation to a person’s

 ability to contribute to society.
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 23 of 51 PageID 263




        125.    Gender identity is a core, defining trait and is so fundamental to one’s identity and

 conscience that a person cannot be required to abandon it as a condition of equal treatment.

        126.    Gender identity generally is fixed at an early age and highly resistant to change

 through intervention.

        127.    Qualified immunity does not apply to this case, both because of precedent

 establishing the rights of transgender people to equal protection (See, ex., Adams, 318 F. Supp. 3d

 at 1293, aff'd sub nom. Adams, 968 F.3d at 1286), and because it is “obvious” that it is a

 deprivation of equal protection to treat a transgender person in the way in which the Plaintiff was

 treated herein. Hope v. Pelzer, 536 U.S. 730, 731 (2002).

        WHEREFORE, Plaintiffs respectfully request that this Court enter judgment:

                a. Declaring that the provisions of and enforcement by Defendants Pinellas

                    County and Sheriff Gualtieri of the Policies as discussed above violate the

                    Plaintiff’s rights under the Equal Protection Clause of the Fourteenth

                    Amendment to the United States Constitution;

                b. Preliminarily and permanently enjoining enforcement by Defendants Pinellas

                    County and Sheriff Gualtieri of the Policies as discussed above;

                c. Requiring Defendants Pinellas County and Sheriff Gualtieri in their official

                    capacities to allow individuals, including transgender people, to be assigned to

                    jail housing, and to use single-sex facilities in accordance with their gender

                    identity; and requiring Defendants Pinellas County and Sheriff Gualtieri in their

                    official capacities to enact and to continue to enforce anti-discrimination

                    protections for transgender people;
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 24 of 51 PageID 264




                d. Awarding the Plaintiff her costs, expenses, and reasonable attorneys’ fees

                    pursuant to 42 U.S.C. § 1988 and other applicable laws; and

                e. Granting such other and further relief as the Court deems just and proper.

                f. The declaratory and injunctive relief requested in this action is sought against

                    each Defendant; against each Defendant’s officers, employees, and agents; and

                    against all persons acting in active concert or participation with any Defendant,

                    or under any Defendant’s supervision, direction, or control.

                                      COUNT II
               CRUEL AND UNUSUAL PUNISHMENT – INJUNCTIVE RELIEF
                               U.S. Const. Amend. XIV
                          (Pinellas County, Sheriff Gualtieri)
        Plaintiff, Karla Bello, hereby sues the Policy-Maker Defendants (Pinellas County and

 Sheriff Gualtieri), for purposes of seeking declaratory and injunctive relief pursuant to the

 Fourteenth Amendment to the United States Constitution and 42 U.S.C. § 1983, and alleges:

        128.    Plaintiff repeats and reavers each and every allegation of paragraphs 1 through 103

 as though fully set forth herein.

        129.    The Fourteenth Amendment has been found by U.S. courts to prohibit deliberate

 indifference to a serious medical need.

        130.    However, the standards under the Fourteenth Amendment are identical to those

 under the Eighth. Goebert v. Lee County, 510 F.3d 1312, 1326 (11th Cir. 2007).

        131.    In order to prove deliberate indifference to a serious medical need under the

 Fourteenth Amendment, a prisoner must shoulder three burdens. First, she must satisfy the

 objective component by showing that she had a serious medical need. Second, she must satisfy the

 subjective component by showing that the prison official acted with deliberate indifference to her
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 25 of 51 PageID 265




 serious medical need. Third, as with any tort claim, she must show that the injury was caused by

 the defendant's wrongful conduct. Goebert, 510 F.3d at 1326.

        132.    “A serious medical need is ‘one that has been diagnosed by a physician as

 mandating treatment or one that is so obvious that even a lay person would easily recognize the

 necessity for a doctor's attention,’ ” Taylor v. Hughes, 920 F.3d 729, 733 (11th Cir. 2019)

 (quotation omitted), and, in either instance, “that, if left unattended, poses a substantial risk of

 serious harm,” Mann v. Taser Int'l, Inc., 588 F.3d 1291, 1307 (11th Cir. 2009) (quoting Farrow v.

 West, 320 F.3d 1235, 1243 (11th Cir. 2003)).

        133.    A deliberate indifference claim entails both an objective and a subjective

 component. Brown v. Johnson, 387 F.3d 1344, 1351 (11th Cir. 2004).

        134.    First, the inmate must establish “an objectively serious medical need”—that is, “one

 that has been diagnosed by a physician as mandating treatment or one that is so obvious that even

 a lay person would easily recognize the necessity for a doctor's attention”—that, “if left

 unattended, poses a substantial risk of serious harm.” Id. (alteration adopted) (quotation omitted).

        135.    Second, the inmate must prove that prison officials acted with deliberate

 indifference to that need by showing (1) that they had “subjective knowledge of a risk of serious

 harm” and (2) that they “disregard[ed]” that risk (3) by conduct that was “more than mere

 negligence.” Id.; Harper v. Lawrence Cty., 592 F.3d 1227, 1234 (11th Cir. 2010); Patel v. Lanier

 County Georgia, 969 F.3d 1173, 1188 (11th Cir. 2020).

        136.    The Fourteenth Amendment applies to prevent jail personnel from acting or failing

 to act in a manner that shows a deliberate indifference to a pre-trial detainee’s serious medical

 needs. Lancaster v. Monroe Cty., 116 F.3d 1419, 1425 n.6 (11th Cir. 1997).
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 26 of 51 PageID 266




         137.     “A serious medical need is one that has been diagnosed by a physician as mandating

 treatment or one that is so obvious that even a lay person would easily recognize the necessity for

 a doctor’s attention.” Mann v. Taser Intern., Inc., 588 F.3d 1291, 1307 (11th Cir. 2009) (internal

 quotation and citation omitted).

         138.     Alternatively, it is one that “is determined by whether a delay in treating the need

 worsens the condition.” Id. The condition “must be one that, if left unattended, poses a substantial

 risk of serious harm.” Id. (internal quotation marks and citation omitted). See, Prescott v. Oakley,

 8:16-CV-060-T-27TBM, 2016 WL 8919458, at *4–5 (M.D. Fla. Dec. 6, 2016).

         139.     Plaintiff is a transgender woman with Gender Dysphoria, which is universally

 recognized as a serious medical condition. Keohane v. Florida Dep't of Corr. Sec'y, 952 F.3d 1257,

 1273 (11th Cir. 2020) (“all agree that [a transgender woman’s] gender dysphoria constitutes a

 ‘serious medical need’ within the meaning of Eighth Amendment precedent”).

         140.     The decision to deny the Plaintiff hormone therapy was based on an

 unconstitutional rule with no foundation in medical judgment, and the minimization of the

 Plaintiff's condition needlessly prolonged her suffering. 8

         141.     Defendants Pinellas County, and Sheriff Gualtieri were aware that Plaintiff has

 Gender Dysphoria and was receiving hormone therapy and expressing her female gender in all

 aspects of her life prior to her incarceration.

         142.     It is medically necessary for Plaintiff to live as female, to receive hormone therapy,

 and to receive all other treatment for Gender Dysphoria deemed medically necessary by a qualified

 provider.



 8
  See, Keohane v. Jones, 328 F. Supp. 3d 1288, 1305 (N.D. Fla. 2018), vacated sub nom. Keohane v. Florida Dep't of
 Corr. Sec'y, 952 F.3d 1257 (11th Cir. 2020) (failing to reach or vacate the issue of the denial of hormone therapy on
 mootness grounds, since the facility in question reversed its policy after litigation had begun).
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 27 of 51 PageID 267




        143.      Defendants Pinellas County and Sheriff Gualtieri nevertheless refused to provide

 Plaintiff with hormone therapy or to recommend that she be permitted access to female clothing

 and grooming standards. This refusal was not based on a medical judgment concerning Plaintiff’s

 medical needs.

        144.      As a result of being denied access to female clothing and grooming standards and

 of being cut off from and denied hormone therapy by Defendants Pinellas County and Sheriff

 Gualtieri, Plaintiff has suffered severe psychological distress and physical harm, including suicidal

 ideation/suicide attempts, such that she was placed on psychiatric observation in the Pinellas

 County Jail’s Mental Health Treatment Unit.

        145.      Defendants Pinellas County and Sheriff Gualtieri were aware that Plaintiff was

 seeking hormone therapy and access to female clothing and grooming standards to treat her Gender

 Dysphoria; that proper, necessary medical care for Plaintiff’s Gender Dysphoria includes allowing

 her to live as female and providing her with hormone therapy; and that the denial of this needed

 medical care caused serious harm to Plaintiff. Yet they deliberately denied her that care.

        146.      This denial of treatment constitutes deliberate indifference to a serious medical

 need in violation of the Fourteenth Amendment.

        147.      In the medical community, hormone therapy is the medically recognized, accepted

 and appropriate treatment for Gender Dysphoria.

        148.      Defendants Pinellas County and Sheriff Gualtieri knew of the Plaintiff’s Gender

 Dysphoria, that she was a transgender woman, that she had been on hormone replacement therapy

 for at least three years, that she had a continuing medical need for continued hormone replacement

 therapy, and that she was in severe physical and emotional distress due to the failure of the Policy-

 Maker Defendants to provide hormone replacement therapy to her.
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 28 of 51 PageID 268




        149.    Defendants Pinellas County and Sheriff Gualtieri knowingly refused to provide the

 Plaintiff with this medically necessary hormone treatment for her Gender Dysphoria, even though

 they knew that this was the recognized, accepted, and medically necessary treatment for Gender

 Dysphoria, and thus were deliberately indifferent to a serious medical need. See, ex., Kothmann v.

 Rosario, 558 Fed. Appx. 907, 911 (11th Cir. 2014).

        150.    The Plaintiff facially challenges the policies that have resulted in this denial of

 treatment.

        151.    At all relevant times, Defendants Pinellas County and Sheriff Gualtieri were acting

 under color of state law.

        152.    Qualified immunity does not apply to this case, both because of precedent

 establishing the rights of transgender people to be free from cruel and unusual punishment

 (Keohane v. Jones, 328 F. Supp. 3d 1288, 1305 (N.D. Fla. 2018), vacated sub nom. on other

 grounds Keohane v. Florida Dep't of Corr. Sec'y, 952 F.3d 1257 (11th Cir. 2020)) and because it

 is “obvious” that it is reckless indifference to treat a transgender person in the way in which the

 Plaintiff was treated herein. Hope v. Pelzer, 536 U.S. 730, 731 (2002).

        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment:

                a. Declaring that the Defendants Pinellas County and Sheriff Gualtieri are denying

                    Plaintiff medically necessary treatment for Gender Dysphoria in violation of

                    the Fourteenth Amendment to the United States Constitution;

                b. Enter a permanent injunction directing Defendants Pinellas County and Sheriff

                    Gualtieri to provide to transgender individuals hormone therapy, access to

                    female clothing and grooming standards, and all other treatment for Gender

                    Dysphoria deemed medically necessary by a qualified professional in the
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 29 of 51 PageID 269




                     treatment of the condition, including where that individual was undergoing

                     hormone therapy outside of the treatment of such a professional;

                 c. Award Plaintiff her reasonable attorneys’ fees, litigation expenses, and costs

                     incurred in connection with this action from Defendants pursuant to 42 U.S.C.

                     § 1988; and

                 d. Award all other relief that this Court deems just and proper.

                                        COUNT III
      42 U.S.C. § 1983 – RECKLESS INDIFFERENCE TO PLAINTIFF’S CLEARLY
                ESTABLISHED CONSTITUTIONAL RIGHTS (MONELL)
                                 U.S. Const. Amend. XIV
                            (Pinellas County, Sheriff Gualtieri)
         Plaintiff, Karla Bello, hereby sues the Policy-Maker Defendants (Pinellas County and

 Sheriff Gualtieri), in his official capacity, for purposes of seeking declaratory and injunctive relief

 pursuant to the Fourteenth Amendment to the United States Constitution and 42 U.S.C. § 1983,

 and alleges:

         153.    Plaintiff repeats and reavers each and every allegation of paragraphs 1 through 103

 as though fully set forth herein.

         154.    Defendants Pinellas County, Florida, and Sheriff Gualtieri’s official and unofficial

 policies and customs encouraged, caused, allowed, and/or enabled Defendants Danzig, Napier,

 Franjesevic, Vieno, Merritt, Moses, Cox, Berje, Widua, Hilery, Dixon, and Unknown Defendants

 to violate Plaintiff’s constitutional rights without fear of discipline for those violations. See, Monell

 v. Department of Social Services, 436 U.S. 658 (1978).

         155.    Defendants Pinellas County, Florida, and Sheriff Gualtieri have not disciplined

 Defendants Danzig, Napier, Franjesevic, Vieno, Merritt, Moses, Cox, Berje, Widua, Hilery,

 Dixon, and Unknown Defendants for their violations of Plaintiff’s constitutional rights and
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 30 of 51 PageID 270




 therefore has implicitly approved, ratified, or adopted, Franjesevic, Merritt, Moses, Cox, Berje,

 Widua, Hilery, Dixon, and Unknown Defendants’s unconstitutional actions, yet Defendants

 Pinellas County, Florida, and Sheriff Gualtieri is responsible for Defendants’ supervision, training,

 and discipline through its policy-making powers and personnel decisions.

        156.    There is an obvious need for Defendants Pinellas County, Florida, and Sheriff

 Gualtieri to train all of the Pinellas County Jail employees and agents on Fourteenth Amendment

 rights, particularly with respect to transgender people. Defendants Pinellas County, Florida, and

 Robert A. Gualtieri have therefore demonstrated a policy of deliberate indifference to such civil

 rights violations. See, City of Canton v. Harris, 489 U.S. 378, 389 (1989).

        157.    Defendants Pinellas County, Florida, and Sheriff Gualtieri’s callous, reckless,

 wanton, and malicious actions under color of state law before, during, and after the incidents

 described herein, have caused the Plaintiff to suffer and continue to suffer the damages that the

 Plaintiff has described.

        158.    These deprivations under color of state law are actionable under and may be

 redressed by 42 U.S.C. § 1983.

        159.    Qualified immunity does not apply to this case, both because of precedent

 establishing the rights of transgender people to equal protection (See, ex., Adams, 318 F. Supp. 3d

 at 1293, aff'd sub nom. Adams, 968 F.3d at 1286), and to be free from cruel and unusual

 punishment (Keohane v. Jones, 328 F. Supp. 3d 1288, 1305 (N.D. Fla. 2018), vacated sub nom.

 on other grounds Keohane v. Florida Dep't of Corr. Sec'y, 952 F.3d 1257 (11th Cir. 2020)) and

 because it is “obvious” that it is a deprivation of equal protection and reckless indifference to treat

 a transgender person in the way in which the Plaintiff was treated herein. Hope v. Pelzer, 536 U.S.

 730, 731 (2002).
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 31 of 51 PageID 271




        WHEREFORE, Plaintiffs respectfully request that this Court enter judgment:

                a. Direct the entry of judgment for Plaintiff against Defendants Pinellas County,

                    Florida, and Robert A. Gualtieri for damages;

                b. Award Plaintiff her reasonable attorneys’ fees, litigation expenses, and costs

                    incurred in connection with this action from Defendants pursuant to 42 U.S.C.

                    § 1988; and

                c. Award all other relief that this Court deems just and proper.

                                          COUNT IV
                    42 U.S.C. § 1983 – DEPRIVATION OF PLAINTIFF’S
                 CLEARLY ESTABLISHED CONSTITUTIONAL RIGHTS -
                          CRUEL AND UNUSUAL PUNISHMENT
                                   U.S. Const. Amend. XIV
                   (Franjesevic, Merritt, Moses, Cox, Berje, Widua, Hilery,
                              Dixon, and Unknown Defendants)
        Plaintiff, Karla Bello, hereby sues the Actor Defendants (Franjesevic, Merritt, Moses, Cox,

 Berje, Widua, Hilery, Dixon, and Unknown Defendants), in their individual capacities, for

 purposes of seeking damages pursuant to the Fourteenth Amendment to the United States

 Constitution and 42 U.S.C. § 1983, and alleges:

        160.    Plaintiff repeats and reavers each and every allegation of paragraphs 1 through 103

 as though fully set forth herein.

        161.    The Fourteenth Amendment has been found by U.S. courts to prohibit deliberate

 indifference to a serious medical need.

        162.    However, the standards under the Fourteenth Amendment are identical to those

 under the Eighth. Goebert v. Lee County, 510 F.3d 1312, 1326 (11th Cir. 2007).

        163.    In order to prove deliberate indifference to a serious medical need under the

 Fourteenth Amendment, a prisoner must shoulder three burdens. First, she must satisfy the
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 32 of 51 PageID 272




 objective component by showing that she had a serious medical need. Second, she must satisfy the

 subjective component by showing that the prison official acted with deliberate indifference to her

 serious medical need. Third, as with any tort claim, she must show that the injury was caused by

 the defendant's wrongful conduct. Goebert, 510 F.3d at 1326.

        164.    “A serious medical need is ‘one that has been diagnosed by a physician as

 mandating treatment or one that is so obvious that even a lay person would easily recognize the

 necessity for a doctor's attention,’ ” Taylor v. Hughes, 920 F.3d 729, 733 (11th Cir. 2019)

 (quotation omitted), and, in either instance, “that, if left unattended, poses a substantial risk of

 serious harm,” Mann v. Taser Int'l, Inc., 588 F.3d 1291, 1307 (11th Cir. 2009) (quoting Farrow v.

 West, 320 F.3d 1235, 1243 (11th Cir. 2003)).

        165.    A deliberate indifference claim entails both an objective and a subjective

 component. Brown v. Johnson, 387 F.3d 1344, 1351 (11th Cir. 2004).

        166.    First, the inmate must establish “an objectively serious medical need”—that is, “one

 that has been diagnosed by a physician as mandating treatment or one that is so obvious that even

 a lay person would easily recognize the necessity for a doctor's attention”—that, “if left

 unattended, poses a substantial risk of serious harm.” Id. (alteration adopted) (quotation omitted).

        167.    Second, the inmate must prove that prison officials acted with deliberate

 indifference to that need by showing (1) that they had “subjective knowledge of a risk of serious

 harm” and (2) that they “disregard[ed]” that risk (3) by conduct that was “more than mere

 negligence.” Id.; Harper v. Lawrence Cty., 592 F.3d 1227, 1234 (11th Cir. 2010); Patel v. Lanier

 County Georgia, 969 F.3d 1173, 1188 (11th Cir. 2020).
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 33 of 51 PageID 273




         168.     The Fourteenth Amendment applies to prevent jail personnel from acting or failing

 to act in a manner that shows a deliberate indifference to a pre-trial detainee’s serious medical

 needs. Lancaster v. Monroe Cty., 116 F.3d 1419, 1425 n.6 (11th Cir. 1997).

         169.     “A serious medical need is one that has been diagnosed by a physician as mandating

 treatment or one that is so obvious that even a lay person would easily recognize the necessity for

 a doctor’s attention.” Mann v. Taser Intern., Inc., 588 F.3d 1291, 1307 (11th Cir. 2009) (internal

 quotation and citation omitted).

         170.     Alternatively, it is one that “is determined by whether a delay in treating the need

 worsens the condition.” Id. The condition “must be one that, if left unattended, poses a substantial

 risk of serious harm.” Id. (internal quotation marks and citation omitted). See, Prescott v. Oakley,

 8:16-CV-060-T-27TBM, 2016 WL 8919458, at *4–5 (M.D. Fla. Dec. 6, 2016).

         171.     Plaintiff is a transgender woman with Gender Dysphoria, which is universally

 recognized as a serious medical condition. Keohane v. Florida Dep't of Corr. Sec'y, 952 F.3d 1257,

 1273 (11th Cir. 2020) (“all agree that [a transgender woman’s] gender dysphoria constitutes a

 ‘serious medical need’ within the meaning of Eighth Amendment precedent”).

         172.     The decision to deny the Plaintiff hormone therapy was based on an

 unconstitutional rule with no foundation in medical judgment, and the minimization of the

 Plaintiff's condition needlessly prolonged her suffering. 9

         173.     The Actor Defendants were aware that Plaintiff has Gender Dysphoria and was

 receiving hormone therapy and expressing her female gender in all aspects of her life prior to her

 incarceration.



 9
  See, Keohane v. Jones, 328 F. Supp. 3d 1288, 1305 (N.D. Fla. 2018), vacated sub nom. Keohane v. Florida Dep't of
 Corr. Sec'y, 952 F.3d 1257 (11th Cir. 2020) (failing to reach or vacate the issue of the denial of hormone therapy on
 mootness grounds, since the facility in question reversed its policy after litigation had begun).
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 34 of 51 PageID 274




        174.    It is medically necessary for Plaintiff to live as female, to receive hormone therapy,

 and to receive all other treatment for Gender Dysphoria deemed medically necessary by a qualified

 provider.

        175.    The Actor Defendants nevertheless refused to provide Plaintiff with hormone

 therapy or to recommend that she be permitted access to female clothing and grooming standards.

 This refusal was not based on a medical judgment concerning Plaintiff’s medical needs.

        176.    As a result of being denied access to female clothing and grooming standards and

 of being cut off from and denied hormone therapy by the Actor Defendants, Plaintiff has suffered

 severe psychological distress and physical harm, including suicidal ideation/suicide attempts, such

 that she was placed on psychiatric observation in the Pinellas County Jail’s Mental Health

 Treatment Unit.

        177.    The Actor Defendants were aware that Plaintiff was seeking hormone therapy and

 access to female clothing and grooming standards to treat her Gender Dysphoria; that proper,

 necessary medical care for Plaintiff’s Gender Dysphoria includes allowing her to live as female

 and providing her with hormone therapy; and that the denial of this needed medical care caused

 serious harm to Plaintiff. Yet they deliberately denied her that care.

        178.    This denial of treatment constitutes deliberate indifference to a serious medical

 need in violation of the Fourteenth Amendment.

        179.    In the medical community, hormone therapy is the medically recognized, accepted

 and appropriate treatment for Gender Dysphoria.

        180.    The Actor Defendants knew of the Plaintiff’s Gender Dysphoria, that she was a

 transgender woman, that she had been on hormone replacement therapy for at least three years,

 that she had a continuing medical need for continued hormone replacement therapy, and that she
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 35 of 51 PageID 275




 was in severe physical and emotional distress due to the failure of the Actor Defendants to provide

 hormone replacement therapy to her.

        181.    The Actor Defendants knowingly refused to provide the Plaintiff with this

 medically necessary hormone treatment for her Gender Dysphoria, even though they knew that

 this was the recognized, accepted, and medically necessary treatment for Gender Dysphoria, and

 thus were deliberately indifferent to a serious medical need. See, ex., Kothmann v. Rosario, 558

 Fed. Appx. 907, 911 (11th Cir. 2014).

        182.    The Actor Defendants repeatedly, willfully, and maliciously deprived the Plaintiff

 of her Fourteenth Amendment rights by subjecting her to cruel and unusual punishment, solely

 because of her transgender status, including, but not limited to: refusal to provide hormone therapy

 treatment or any kind, or even to arrange for a doctor to prescribe the same during her detainment

 and incarceration; dehumanizing the Plaintiff and refusing to provide any medical aid for her

 serious, life-threatening, and debilitating withdrawal symptoms directly caused by their refusal to

 provide Plaintiff with her hormones and other medications; forcing her to live in the male

 population; forcing her to shower with and expose herself and her fully-formed female breasts to

 members of the male sex, including both inmates and Pinellas County Jail employees; forced

 removal of her female undergarments by male Pinellas County Jail employees; refusal to allow the

 Plaintiff to wear female undergarments; forcible searches by male officers; and by dehumanizing

 Plaintiff’s gender identity by refusal to acknowledge that she is a woman.

        183.    At all relevant times, the Actor Defendants were acting under color of state law.

        184.    These deprivations under color of state law are actionable under and may be

 redressed by 42 U.S.C. § 1983.
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 36 of 51 PageID 276




        185.    Qualified immunity does not apply to this case, both because of precedent

 establishing the rights of transgender people to be free from cruel and unusual punishment

 (Keohane v. Jones, 328 F. Supp. 3d 1288, 1305 (N.D. Fla. 2018), vacated sub nom. on other

 grounds Keohane v. Florida Dep't of Corr. Sec'y, 952 F.3d 1257 (11th Cir. 2020)) and because it

 is “obvious” that it is reckless indifference to treat a transgender person in the way in which the

 Plaintiff was treated herein. Hope v. Pelzer, 536 U.S. 730, 731 (2002).

        WHEREFORE, Plaintiffs respectfully request that this Court enter judgment:

                a. Direct the entry of judgment for Plaintiff against Defendants Franjesevic,

                    Merritt, Moses, Cox, Berje, Widua, Hilery, Dixon, and Unknown Defendants

                    for damages;

                b. Award Plaintiff her reasonable attorneys’ fees, litigation expenses, and costs

                    incurred in connection with this action from Defendants pursuant to 42 U.S.C.

                    § 1988; and

                c. Award all other relief that this Court deems just and proper.

                                         COUNT V
                   42 U.S.C. § 1983 – DEPRIVATION OF PLAINTIFF’S
                CLEARLY ESTABLISHED CONSTITUTIONAL RIGHTS –
                                  EQUAL PROTECTION
                                  U.S. Const. Amend. XIV
                  (Franjesevic, Merritt, Moses, Cox, Berje, Widua, Hilery,
                             Dixon, and Unknown Defendants)
        Plaintiff, Karla Bello, hereby sues the Actor Defendants (Franjesevic, Merritt, Moses, Cox,

 Berje, Widua, Hilery, Dixon, and Unknown Defendants), in their individual capacities, for

 purposes of seeking damages pursuant to the Fourteenth Amendment to the United States

 Constitution and 42 U.S.C. § 1983, and alleges:
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 37 of 51 PageID 277




        186.    Plaintiff repeats and reavers each and every allegation of paragraphs 1 through 103

 as though fully set forth herein.

        187.    The Fourteenth Amendment to the United States Constitution, enforceable pursuant

 to 42 U.S.C. § 1983, provides that no state shall “deny to any person within its jurisdiction the

 equal protection of the laws.” U.S. Const. amend. XIV, § 1.

        188.    Under the Equal Protection Clause of the Fourteenth Amendment, discrimination

 based on sex is presumptively unconstitutional and subject to heightened scrutiny.

        189.    It is well settled that “discrimination against a transgender individual because of

 [his or] her gender-nonconformity is sex discrimination, whether it’s described as being on the

 basis of sex or gender.” Glenn v. Brumby, 663 F.3d 1312, 1317 (11th Cir. 2011); cf. Bostock v.

 Clayton County, 590 U.S. ––––, 140 S. Ct. 1731, 1741, ––– L.Ed.2d –––– (2020) (confirming that

 “it is impossible to discriminate against a person for being ... transgender without discriminating

 against that individual based on sex”).

        190.    As a result, the policies at issue in this case are subject to review based upon

 heightened scrutiny. See, ex., Adams by & through Kasper v. Sch. Bd. of St. Johns County, 318 F.

 Supp. 3d 1293 (M.D. Fla. 2018), aff'd sub nom. Adams by & through Kasper v. Sch. Bd. of St.

 Johns County, 968 F.3d 1286 (11th Cir. 2020).

        191.    The Actor Defendants violated the Plaintiff’s Fourteenth Amendment rights by

 treating transgender people differently than non-transgender people who are similarly situated.

        192.    The Actor Defendants assigned non-transgender people to jail housing according

 to their gender identity, allowed non-transgender people to access restrooms and other single- sex

 facilities consistent with their gender identity, and allowed non-transgender people to receive

 medical care consistent with their gender identity, but he Actor Defendants prevented transgender
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 38 of 51 PageID 278




 people (including the Plaintiff) from being assigned jail housing consistent with their gender

 identity, prohibited transgender people from accessing restrooms and other single-sex facilities

 consistent with their gender identity, and are denied transgender people medical care consistent

 with their gender identity.

         193.   For example, although the Plaintiff is a woman, is perceived as a woman in public,

 and has had medical treatment to bring their body into alignment with her female gender identity,

 her birth certificate and other identification documents have “male” gender markers that do not

 conform to the societal expectations of women.

         194.   Furthermore, had the Plaintiff been assigned female at birth, she would not have

 been excluded from the female housing, from the restrooms and other single-sex facilities

 consistent with her gender identity, and would have been given the medications consistent with

 well-established medical guidelines. No person has any control over the sex that person is assigned

 at birth.

         195.   The Actor Defendants’ discrimination against transgender people based on sex is

 not substantially related to any important government interest. Indeed, it is not even rationally

 related to any legitimate government interest.

         196.   The Actor Defendants’ discrimination against transgender people based on sex

 endangers the safety, privacy, security, and well-being of transgender individuals. For example,

 transgender women are highly likely to be harassed, attacked, sexually assaulted, or even murdered

 by male prisoners who believe that she should not be in the men’s housing, restrooms, or other

 male-only locations of the Jail.

         197.   The Actor Defendants’ discrimination against transgender people based on sex does

 not promote the safety, privacy, security, or well-being of non-transgender people.
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 39 of 51 PageID 279




         198.    The Actor Defendants’ discrimination against transgender people based on sex

 deprives transgender people of their right to equal dignity, liberty, and autonomy by branding them

 as second-class citizens.

         199.    The Actor Defendants’ discrimination against transgender people based on sex

 denies them the equal protection of the laws, in violation of the Equal Protection Clause of the

 Fourteenth Amendment.

         200.    Discrimination based upon transgender status warrants heightened scrutiny for the

 additional following reasons.

         201.    Transgender people have suffered a long history of extreme discrimination in

 Florida and across the country and continue to suffer such discrimination to this day.

         202.    Transgender people are a discrete and insular group and lack the political power to

 protect their rights through the legislative process. Transgender people have largely been unable

 to secure explicit local, state, and federal protections to protect them against discrimination.

         203.    A person’s gender identity or transgender status bears no relation to a person’s

 ability to contribute to society.

         204.    Gender identity is a core, defining trait and is so fundamental to one’s identity and

 conscience that a person cannot be required to abandon it as a condition of equal treatment.

         205.    Gender identity generally is fixed at an early age and highly resistant to change

 through intervention.

         206.    However, the Actor Defendants repeatedly, willfully, and maliciously deprived the

 Plaintiff of her Fourteenth Amendment rights by subjecting her to completely different standards

 than similarly situated non-transgender women, solely because of her transgender status,

 including, but not limited to: forcing her to live in the male population; forcing her to shower with
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 40 of 51 PageID 280




 and expose herself and her fully-formed female breasts to members of the male sex, including both

 inmates and Pinellas County Jail employees; forced removal of her female undergarments by male

 Pinellas County Jail employees; refusal to allow the Plaintiff to wear female undergarments;

 dehumanizing the Plaintiff and refusing to provide any medical aid for her serious and debilitating

 withdrawal symptoms caused by their refusal to provide Plaintiff with her hormones and other

 medications; forcible searches by male officers; and by dehumanizing Plaintiff’s gender identity

 by refusal to acknowledge that she is a woman.

        207.    These deprivations under color of state law are actionable under and may be

 redressed by 42 U.S.C. § 1983.

        208.    Qualified immunity does not apply to this case, both because of precedent

 establishing the rights of transgender people to equal protection (See, ex., Adams, 318 F. Supp. 3d

 at 1293, aff'd sub nom. Adams, 968 F.3d at 1286), and because it is “obvious” that it is a

 deprivation of equal protection to treat a transgender person in the way in which the Plaintiff was

 treated herein. Hope v. Pelzer, 536 U.S. 730, 731 (2002).

        WHEREFORE, Plaintiffs respectfully request that this Court enter judgment:

                a. Direct the entry of judgment for Plaintiff against Defendants Franjesevic,

                    Merritt, Moses, Cox, Berje, Widua, Hilery, Dixon, and Unknown Defendants

                    for damages;

                b. Award Plaintiff her reasonable attorneys’ fees, litigation expenses, and costs

                    incurred in connection with this action from Defendants pursuant to 42 U.S.C.

                    § 1988; and

                c. Award all other relief that this Court deems just and proper.

                                         COUNT VI
                    42 U.S.C. § 1983 – DEPRIVATION OF PLAINTIFF’S
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 41 of 51 PageID 281




                 CLEARLY ESTABLISHED CONSTITUTIONAL RIGHTS –
                                     EQUAL PROTECTION
                                     U.S. Const. Amend. XIV
                 (Sheriff Gualtieri, Danzig, Napier, Franjesevic, Vieno, Merritt,
                               Holler, and Unknown Defendants)
        Plaintiff, Karla Bello, hereby sues the Supervisory Defendants (Sheriff Gualtieri, Danzig,

 Napier, Franjesevic, Vieno, Merritt, Holler and Unknown Defendants), in their individual and

 official capacities, for purposes of seeking damages pursuant to the Fourteenth Amendment to the

 United States Constitution and 42 U.S.C. § 1983, and alleges:

        209.    Plaintiff repeats and reavers each and every allegation of paragraphs 1 through 103

 as though fully set forth herein.

        210.    The Fourteenth Amendment to the United States Constitution, enforceable pursuant

 to 42 U.S.C. § 1983, provides that no state shall “deny to any person within its jurisdiction the

 equal protection of the laws.” U.S. Const. amend. XIV, § 1.

        211.    Under the Equal Protection Clause of the Fourteenth Amendment, discrimination

 based on sex is presumptively unconstitutional and subject to heightened scrutiny.

        212.    It is well settled that “discrimination against a transgender individual because of

 [his or] her gender-nonconformity is sex discrimination, whether it’s described as being on the

 basis of sex or gender.” Glenn v. Brumby, 663 F.3d 1312, 1317 (11th Cir. 2011); cf. Bostock v.

 Clayton County, 590 U.S. ––––, 140 S. Ct. 1731, 1741, ––– L.Ed.2d –––– (2020) (confirming that

 “it is impossible to discriminate against a person for being ... transgender without discriminating

 against that individual based on sex”).

        213.    As a result, the actions at issue in this case are subject to review based upon

 heightened scrutiny. See, ex., Adams by & through Kasper v. Sch. Bd. of St. Johns County, 318 F.

 Supp. 3d 1293 (M.D. Fla. 2018), aff'd sub nom. Adams by & through Kasper v. Sch. Bd. of St.

 Johns County, 968 F.3d 1286 (11th Cir. 2020).
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 42 of 51 PageID 282




         214.   The Supervisory Defendants violated the Plaintiff’s Fourteenth Amendment rights

 by ratifying, condoning, and approving of the Actor Defendants’ actions in treating transgender

 people differently than non-transgender people who are similarly situated.

         215.   The Supervisory Defendants approved, ratified, and condoned the actions and

 procedures of the Actor Defendants, which assigned non-transgender people to jail housing

 according to their gender identity, allowed non-transgender people to access restrooms and other

 single- sex facilities consistent with their gender identity, and allowed non-transgender people to

 receive medical care consistent with their gender identity, but the Actor Defendants prevented

 transgender people (including the Plaintiff) from being assigned jail housing consistent with their

 gender identity, prohibited transgender people from accessing restrooms and other single-sex

 facilities consistent with their gender identity, and are denied transgender people medical care

 consistent with their gender identity.

         216.   For example, although the Plaintiff is a woman, is perceived as a woman in public,

 and has had medical treatment to bring their body into alignment with her female gender identity,

 her birth certificate and other identification documents have “male” gender markers that do not

 conform to the societal expectations of women.

         217.   Furthermore, had the Plaintiff been assigned female at birth, she would not have

 been excluded from the female housing, from the restrooms and other single-sex facilities

 consistent with her gender identity, and would have been given the medications consistent with

 well-established medical guidelines. No person has any control over the sex that person is assigned

 at birth.

         218.   The Supervisory Defendants approved, ratified, and condoned the Actor

 Defendants’ discrimination against transgender people based on sex, and it is not substantially
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 43 of 51 PageID 283




 related to any important government interest. Indeed, it is not even rationally related to any

 legitimate government interest.

         219.   The Supervisory Defendants approved, ratified, and condoned the Actor

 Defendants’ discrimination against transgender people based on sex, and it endangers the safety,

 privacy, security, and well-being of transgender individuals. For example, transgender women are

 highly likely to be harassed, attacked, sexually assaulted, or even murdered by male prisoners who

 believe that she should not be in the men’s housing, restrooms, or other male-only locations of the

 Jail.

         220.   The Supervisory Defendants approved, ratified, and condoned the Actor

 Defendants’ discrimination against transgender people based on sex, and it does not promote the

 safety, privacy, security, or well-being of non-transgender people.

         221.   The Supervisory Defendants approved, ratified, and condoned the Actor

 Defendants’ discrimination against transgender people based on sex, and it deprives transgender

 people of their right to equal dignity, liberty, and autonomy by branding them as second-class

 citizens.

         222.   The Supervisory Defendants approved, ratified, and condoned the Actor

 Defendants’ discrimination against transgender people based on sex, and it denies them the equal

 protection of the laws, in violation of the Equal Protection Clause of the Fourteenth Amendment.

         223.   Discrimination based upon transgender status warrants heightened scrutiny for the

 additional following reasons.

         224.   Transgender people have suffered a long history of extreme discrimination in

 Florida and across the country and continue to suffer such discrimination to this day.
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 44 of 51 PageID 284




         225.    Transgender people are a discrete and insular group and lack the political power to

 protect their rights through the legislative process. Transgender people have largely been unable

 to secure explicit local, state, and federal protections to protect them against discrimination.

         226.    A person’s gender identity or transgender status bears no relation to a person’s

 ability to contribute to society.

         227.    Gender identity is a core, defining trait and is so fundamental to one’s identity and

 conscience that a person cannot be required to abandon it as a condition of equal treatment.

         228.    Gender identity generally is fixed at an early age and highly resistant to change

 through intervention.

         229.    However, the Supervisory Defendants approved, ratified, and condoned the Actor

 Defendants’ discrimination against transgender people based on sex as they repeatedly, willfully,

 and maliciously deprived the Plaintiff of her Fourteenth Amendment rights by subjecting her to

 completely different standards than similarly situated non-transgender women, solely because of

 her transgender status, including, but not limited to: forcing her to live in the male population;

 forcing her to shower with and expose herself and her fully-formed female breasts to members of

 the male sex, including both inmates and Pinellas County Jail employees; forced removal of her

 female undergarments by male Pinellas County Jail employees; refusal to allow the Plaintiff to

 wear female undergarments; dehumanizing the Plaintiff and refusing to provide any medical aid

 for her serious and debilitating withdrawal symptoms caused by their refusal to provide Plaintiff

 with her hormones and other medications; forcible searches by male officers; and by dehumanizing

 Plaintiff’s gender identity by refusal to acknowledge that she is a woman.

         230.    These deprivations under color of state law are actionable under and may be

 redressed by 42 U.S.C. § 1983.
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 45 of 51 PageID 285




        231.    These deprivations were committed under color of state law and are actionable

 under and may be redressed by 42 U.S.C. § 1983.

        232.    Qualified immunity does not apply to this case, both because of precedent

 establishing the rights of transgender people to equal protection (See, ex., Adams, 318 F. Supp. 3d

 at 1293, aff'd sub nom. Adams, 968 F.3d at 1286), and because it is “obvious” that it is a

 deprivation of equal protection to treat a transgender person in the way in which the Plaintiff was

 treated herein. Hope v. Pelzer, 536 U.S. 730, 731 (2002).

        WHEREFORE, Plaintiffs respectfully request that this Court enter judgment:

                a. Direct the entry of judgment for Plaintiff against Defendants Sheriff Gualtieri,

                    Danzig, Napier, Franjesevic, Vieno, Merritt, Holler and Unknown Defendants

                    for damages;

                b. Award Plaintiff her reasonable attorneys’ fees, litigation expenses, and costs

                    incurred in connection with this action from Defendants pursuant to 42 U.S.C.

                    § 1988; and

                c. Award all other relief that this Court deems just and proper.

                                          COUNT VII
                    42 U.S.C. § 1983 – DEPRIVATION OF PLAINTIFF’S
                CLEARLY ESTABLISHED CONSTITUTIONAL RIGHTS –
                          CRUEL AND UNUSUAL PUNISHMENT
                                    U.S. Const. Amend. XIV
                (Sheriff Gualtieri, Danzig, Napier, Franjesevic, Vieno, Merritt,
                               Holler and Unknown Defendants)
        Plaintiff, Karla Bello, hereby sues the Supervisory Defendants (Sheriff Gualtieri, Danzig,

 Napier, Franjesevic, Vieno, Merritt, Holler, and Unknown Defendants) for purposes of seeking

 damages pursuant to the Fourteenth Amendment to the United States Constitution and 42 U.S.C.

 § 1983, and alleges:
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 46 of 51 PageID 286




        233.    Plaintiff repeats and reavers each and every allegation of paragraphs 1 through 103

 as though fully set forth herein.

        234.    The Fourteenth Amendment has been found by U.S. courts to prohibit deliberate

 indifference to a serious medical need.

        235.    However, the standards under the Fourteenth Amendment are identical to those

 under the Eighth. Goebert v. Lee County, 510 F.3d 1312, 1326 (11th Cir. 2007).

        236.    In order to prove deliberate indifference to a serious medical need under the

 Fourteenth Amendment, a prisoner must shoulder three burdens. First, she must satisfy the

 objective component by showing that she had a serious medical need. Second, she must satisfy the

 subjective component by showing that the prison official acted with deliberate indifference to her

 serious medical need. Third, as with any tort claim, she must show that the injury was caused by

 the defendant's wrongful conduct. Goebert, 510 F.3d at 1326.

        237.    “A serious medical need is ‘one that has been diagnosed by a physician as

 mandating treatment or one that is so obvious that even a lay person would easily recognize the

 necessity for a doctor's attention,’ ” Taylor v. Hughes, 920 F.3d 729, 733 (11th Cir. 2019)

 (quotation omitted), and, in either instance, “that, if left unattended, poses a substantial risk of

 serious harm,” Mann v. Taser Int'l, Inc., 588 F.3d 1291, 1307 (11th Cir. 2009) (quoting Farrow v.

 West, 320 F.3d 1235, 1243 (11th Cir. 2003)).

        238.    A deliberate indifference claim entails both an objective and a subjective

 component. Brown v. Johnson, 387 F.3d 1344, 1351 (11th Cir. 2004).

        239.    First, the inmate must establish “an objectively serious medical need”—that is, “one

 that has been diagnosed by a physician as mandating treatment or one that is so obvious that even
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 47 of 51 PageID 287




 a lay person would easily recognize the necessity for a doctor's attention”—that, “if left

 unattended, poses a substantial risk of serious harm.” Id. (alteration adopted) (quotation omitted).

        240.    Second, the inmate must prove that prison officials acted with deliberate

 indifference to that need by showing (1) that they had “subjective knowledge of a risk of serious

 harm” and (2) that they “disregard[ed]” that risk (3) by conduct that was “more than mere

 negligence.” Id.; Harper v. Lawrence Cty., 592 F.3d 1227, 1234 (11th Cir. 2010); Patel v. Lanier

 County Georgia, 969 F.3d 1173, 1188 (11th Cir. 2020).

        241.    The Fourteenth Amendment applies to prevent jail personnel from acting or failing

 to act in a manner that shows a deliberate indifference to a pre-trial detainee’s serious medical

 needs. Lancaster v. Monroe Cty., 116 F.3d 1419, 1425 n.6 (11th Cir. 1997).

        242.    “A serious medical need is one that has been diagnosed by a physician as mandating

 treatment or one that is so obvious that even a lay person would easily recognize the necessity for

 a doctor’s attention.” Mann v. Taser Intern., Inc., 588 F.3d 1291, 1307 (11th Cir. 2009) (internal

 quotation and citation omitted).

        243.    Alternatively, it is one that “is determined by whether a delay in treating the need

 worsens the condition.” Id. The condition “must be one that, if left unattended, poses a substantial

 risk of serious harm.” Id. (internal quotation marks and citation omitted). See, Prescott v. Oakley,

 8:16-CV-060-T-27TBM, 2016 WL 8919458, at *4–5 (M.D. Fla. Dec. 6, 2016).

        244.    Plaintiff is a transgender woman with Gender Dysphoria, which is universally

 recognized as a serious medical condition. Keohane v. Florida Dep't of Corr. Sec'y, 952 F.3d 1257,

 1273 (11th Cir. 2020) (“all agree that [a transgender woman’s] gender dysphoria constitutes a

 ‘serious medical need’ within the meaning of Eighth Amendment precedent”).
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 48 of 51 PageID 288




         245.     The decision to deny the Plaintiff hormone therapy was based on an

 unconstitutional rule with no foundation in medical judgment, and the minimization of the

 Plaintiff's condition needlessly prolonged her suffering. 10

         246.     The Supervisory Defendants were aware that Plaintiff has Gender Dysphoria and

 was receiving hormone therapy and expressing her female gender in all aspects of her life prior to

 her incarceration.

         247.     It is medically necessary for Plaintiff to live as female, to receive hormone therapy,

 and to receive all other treatment for Gender Dysphoria deemed medically necessary by a qualified

 provider.

         248.     The Supervisory Defendants nevertheless approved, ratified, and condoned the

 Actor Defendants’ refusal to provide Plaintiff with hormone therapy or to recommend that she be

 permitted access to female clothing and grooming standards. This refusal was not based on a

 medical judgment concerning Plaintiff’s medical needs.

         249.     As a result of being denied access to female clothing and grooming standards and

 of being cut off from and denied hormone therapy by the Actor Defendants, Plaintiff has suffered

 severe psychological distress and physical harm, including suicidal ideation/suicide attempts, such

 that she was placed on psychiatric observation in the Pinellas County Jail’s Mental Health

 Treatment Unit.

         250.     The Supervisory Defendants were aware that Plaintiff was seeking hormone

 therapy and access to female clothing and grooming standards to treat her Gender Dysphoria; that

 proper, necessary medical care for Plaintiff’s Gender Dysphoria includes allowing her to live as



 10
   See, Keohane v. Jones, 328 F. Supp. 3d 1288, 1305 (N.D. Fla. 2018), vacated sub nom. Keohane v. Florida Dep't
 of Corr. Sec'y, 952 F.3d 1257 (11th Cir. 2020) (failing to reach or vacate the issue of the denial of hormone therapy
 on mootness grounds, since the facility in question reversed its policy after litigation had begun).
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 49 of 51 PageID 289




 female and providing her with hormone therapy; and that the denial of this needed medical care

 caused serious harm to Plaintiff. Yet they deliberately denied her that care.

        251.    This denial of treatment constitutes deliberate indifference to a serious medical

 need in violation of the Fourteenth Amendment.

        252.    In the medical community, hormone therapy is the medically recognized, accepted

 and appropriate treatment for Gender Dysphoria.

        253.    The Supervisory Defendants knew of the Plaintiff’s Gender Dysphoria, that she

 was a transgender woman, that she had been on hormone replacement therapy for at least three

 years, that she had a continuing medical need for continued hormone replacement therapy, and

 that she was in severe physical and emotional distress due to the failure of the Actor Defendants

 to provide hormone replacement therapy to her.

        254.    The Supervisory Defendants knowingly approved, ratified, and condoned the Actor

 Defendants’ refusal to provide the Plaintiff with this medically necessary hormone treatment for

 her Gender Dysphoria, even though they knew that this was the recognized, accepted, and

 medically necessary treatment for Gender Dysphoria, and thus were deliberately indifferent to a

 serious medical need. See, ex., Kothmann v. Rosario, 558 Fed. Appx. 907, 911 (11th Cir. 2014).

        255.    The Supervisory Defendants repeatedly, willfully, and maliciously deprived the

 Plaintiff of her Fourteenth Amendment rights by approving, ratifying, or adopting, the Actor

 Defendants’ unconstitutional actions in repeatedly, willfully, and maliciously depriving the

 Plaintiff of her Fourteenth Amendment rights by subjecting her to cruel and unusual punishment,

 solely because of her transgender status, including, but not limited to: refusal to provide hormone

 therapy treatment or any kind, or even to arrange for a doctor to prescribe the same during her

 detainment and incarceration; dehumanizing the Plaintiff and refusing to provide any medical aid
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 50 of 51 PageID 290




 for her serious, life-threatening, and debilitating withdrawal symptoms directly caused by their

 refusal to provide Plaintiff with her hormones and other medications; forcing her to live in the

 male population; forcing her to shower with and expose herself and her fully-formed female

 breasts to members of the male sex, including both inmates and Pinellas County Jail employees;

 forced removal of her female undergarments by male Pinellas County Jail employees; refusal to

 allow the Plaintiff to wear female undergarments; forcible searches by male officers; and by

 dehumanizing Plaintiff’s gender identity by refusal to acknowledge that she is a woman.

        256.    At all relevant times, the Supervisory Defendants were acting under color of state

 law.

        257.    These deprivations were committed under color of state law and are actionable

 under and may be redressed by 42 U.S.C. § 1983.

        258.    Qualified immunity does not apply to this case, both because of precedent

 establishing the rights of transgender people to be free from cruel and unusual punishment

 (Keohane v. Jones, 328 F. Supp. 3d 1288, 1305 (N.D. Fla. 2018), vacated sub nom. on other

 grounds Keohane v. Florida Dep't of Corr. Sec'y, 952 F.3d 1257 (11th Cir. 2020)) and because it

 is “obvious” that it is reckless indifference to treat a transgender person in the way in which the

 Plaintiff was treated herein. Hope v. Pelzer, 536 U.S. 730, 731 (2002).

        WHEREFORE, Plaintiffs respectfully request that this Court enter judgment:

                a. Direct the entry of judgment for Plaintiff against Defendants Sheriff Gualtieri,

                    Danzig, Napier, Franjesevic, Vieno, Merritt, Holler, and Unknown Defendants

                    for damages;
Case 8:20-cv-02005-TPB-AEP Document 33 Filed 09/27/20 Page 51 of 51 PageID 291




            b. Award Plaintiff her reasonable attorneys’ fees, litigation expenses, and costs

               incurred in connection with this action from Defendants pursuant to 42 U.S.C.

               § 1988; and

            c. Award all other relief that this Court deems just and proper.

 Dated: 27 SEPTEMBER 2020.

                                          Respectfully Submitted,




                                          ______________________________________
                                          ROOK ELIZABETH RINGER, ESQ.
                                          Florida Bar No. 1015698
                                          LENTO LAW GROUP, P.A.
                                          222 San Marco Ave., Ste. C
                                          St. Augustine, FL 32084
                                          904.602.9400 (Office)
                                          904.299.5400 (Fax)
                                          reringer@lentolawgroup.com
                                          Attorney for Plaintiff
                                          TRIAL COUNSEL




                                          JOSEPH D. LENTO, ESQ.
                                          (Pro Hac Vice to be applied for)
                                          LENTO LAW GROUP, P.A.
                                          1500 Market Street – 12th Floor
                                          East Tower
                                          Philadelphia, PA 19106
                                          267.833.0200 (Office)
                                          267.833.0300 (Fax)
                                          Jdlento@lentolawgroup.com
                                          Attorney for Plaintiff
                                          TRIAL COUNSEL
